Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 28, 2021 has been entered.

Applicant’s Amendment dated January 28, 2021 has been carefully considered. The specification has been amended to correct the informality therein. Claims 2 and 27 have been amended to correct the informalities therein. Claim 22 has been canceled, making moot the rejection under 35 USC 112(a) as failing to comply with the written description requirement. Correction of these matters is noted with appreciation.

Applicant has argued with regard to the rejection of claims 1-2, 4, 8-9, 12, 21-26, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Koff 4,080,785 as they pertain to amended claim 1, that element 40 of Koff is located downstream of stator 42 in the passage interpreted as the inner flow path in the rejection, and therefore, element 40 is not at an inlet to the inner flow path as claimed because element 40 is downstream of the stator 42 in the structure as the inner flow path. Respectfully, these arguments are non-persuasive. A new claim interpretation based on 

Applicant’s arguments with regard to the rejection of claims 1-2, 4, 7-8, 12, 21, and 26-28 under 35 U.S.C. 102(a)(1) as being anticipated by Adamson 4,222,234 are that independent claim 1 has been amended to recite the subject matter of claim 22 and intervening claim 21, and that claim 22 is not part of this rejection. These arguments are persuasive, as it is noted that Adamson does not disclose that the inlet I1 or I2 is partially defined by a leading edge of the splitter 22.

Applicant’s arguments with regard to the rejection of claims 1-2 and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Gall 3,873,236 are that independent claim 1 has been amended to recite the subject matter of claim 22 and intervening claim 21, which are not part of this rejection. These arguments are persuasive, as it is noted that Gall does not disclose that the plurality of variable pitch rotor blades 18 is immediately downstream of the inlet I and the inlet is partially defined by a leading edge of the splitter S.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:


Duplicate Claim Warning
Applicant is advised that should claim 4 be found allowable, claims 25 and 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 4, 8-9, 12, 23-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koff 4,080,785 (interpretation I). 
Disclosed is a gas turbine engine 10 comprising: a fan section 20; a splitter S downstream of the fan section at least partially defining a secondary flow path 52 on a radially outer side and an inner flow path near 50 on a radially inner side; and a variable pitch rotor blade assembly 40 located at an inlet shown globally as I to the inner flow path including an unnumbered plurality of variable pitch rotor blades near 40, wherein the plurality of variable pitch rotor blades is immediately downstream of the inlet I and the inlet is partially defined by a leading edge L1 of the splitter. Note that the splitter has three regions L1, L2, and L3 which may be considered as the leading edge (claim 1). 
Each of the plurality of variable pitch rotor blades rotates about a respective unnumbered rotor blade axis that is transverse to an unnumbered axis of rotation of the gas turbine engine (claim 2). 
 The fan section includes more than one fan blade row 34 (column 3, lines 57-63) (claim 4). 
The gas turbine engine further comprises an inlet guide vane 36 immediately downstream of an inlet near 14 to the fan section (claim 8).  
The variable pitch rotor blade assembly is located downstream of the fan section when the fan section is considered as terminating at the upstream most portion of the splitter (claim 9). 
The secondary flow path is a bypass flow path (claim 12). 
A radially outer edge of the inlet is defined by the splitter (claim 23).
The splitter separates the secondary flow path from the inner flow path (claim 24).
The fan section includes more than one fan blade row (claim 25).

The fan section includes more than one fan blade row (claim 28).
Note the annotated figure below.


    PNG
    media_image1.png
    839
    886
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of WO 2017/118794. Koff discloses a gas turbine engine substantially as claimed as set forth above, but does not disclose that the rotor blade axis is perpendicular to the axis of rotation of the gas turbine engine.

WO 2017/118794 shows a gas turbine engine near 1 having a rotor blade assembly 2 with variable pitch rotor blades 3 that rotate about a rotor blade axis Y, the rotor blade axis being perpendicular to an axis of rotation X of the gas turbine engine, for the purpose of simplifying manufacture by having the blade axis in a direction perpendicular to the axis of rotation, as opposed to an angle less than 90 degrees.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff such that the rotor blade axis is perpendicular to the axis of rotation of the gas turbine engine, as taught by WO 2017/118794, for the purpose of simplifying manufacture by having the blade axis in a direction perpendicular to the axis of rotation, as opposed to an angle less than 90 degrees.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Adamson 4,222,234. Koff discloses a gas turbine engine substantially as claimed as set forth above, the fan section including at least one fan blade row 34 with a stator row 38 immediately downstream of the at least one fan blade row, the stator row including a plurality of vanes 38, but does not disclose that the stator row is immediately upstream of the variable pitch rotor blade assembly with the stator row including a plurality of non-rotatable vanes.

Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side; and a variable pitch rotor blade assembly 31 (column 6, lines 56-58) located at an inlet I to the inner flow path including a plurality of variable pitch rotor blades. The fan section includes at least one fan blade row 31 with a stator row 38 immediately downstream of the at least one fan blade row, the stator row including a plurality of vanes 38, the stator row immediately upstream of a rotor blade assembly (the upstream most blade 23) with the stator row including a plurality of non-rotatable vanes, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff such that the stator row is immediately upstream of the variable pitch rotor blade assembly with the stator row including a plurality of non-rotatable vanes, as taught by Adamson, for the purpose of reducing .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Adamson 4,222,234. Koff discloses a gas turbine engine substantially as claimed as set forth above, wherein the fan section 34 includes at least one fan blade row 34 with a stator row 38 immediately downstream of the at least one fan blade row, and upstream of the variable pitch rotor blade assembly 40 and the stator row includes a plurality of rotatable vanes 38 each configured to rotate about a respective axis, but does not disclose that the stator row 38 is immediately upstream of the variable pitch rotor blade assembly.
 
Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side; and a variable pitch rotor blade assembly 31 (column 6, lines 56-58) located at an inlet I to the inner flow path. The fan section includes a vane row 38 immediately downstream of a fan blade row 31, the vane row immediately upstream of a rotor blade assembly 23, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff such that the stator row 38 is immediately upstream of the variable pitch rotor blade assembly, as taught by .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Adamson 4,222,234. Koff discloses a gas turbine engine substantially as claimed as set forth above, the fan section including a vane row 38 immediately downstream of a fan blade row 34, but does not disclose that the vane row is immediately upstream of the inner flow path.

Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side; and a variable pitch rotor blade assembly 31 (column 6, lines 56-58) located at an inlet I to the inner flow path including a plurality of variable pitch rotor blades. The fan section includes a vane row 38 immediately downstream of a fan blade row 31, the vane row immediately upstream of the inner flow path, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff such that the vane row is immediately upstream of the inner flow path, as taught by Adamson, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of WO 2017/118794. Koff discloses a gas turbine engine substantially as claimed as set forth above, but does not disclose that each of the plurality of variable pitch rotor blades include a spindle rotatably supported on at least one bearing (claim 10), and does not disclose that each of the spindles are attached to a separate lever arm that rotates the spindle in response to movement from a hydraulic actuator (claim 11).

WO 2017/118794 shows a gas turbine engine near 1 having a pitch change mechanism including a rotor blade assembly 2 with plural variable pitch rotor blades 3, each of the variable pitch rotor blades including a spindle 12 rotatably supported on at least one bearing (paragraph [0042]), each of the spindles attached to a separate lever arm 64 that rotates the spindle in response to movement from a hydraulic actuator 16, 17, for the purpose of providing a variable pitch rotor blade assembly which can secure the rotor in a sufficiently rigid position, while reducing the hub to tip ratio.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff with a pitch change mechanism such that that each of the plurality of variable pitch rotor blades include a spindle rotatably supported on at least one bearing, and each of the spindles are attached to a separate lever arm that rotates the spindle in response to movement from a hydraulic actuator, as taught by WO 2017/118794, for the purpose of providing a variable pitch rotor blade assembly which can secure the rotor in a sufficiently rigid position, while reducing the hub to tip ratio.

27 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785. Koff discloses a gas turbine engine substantially as claimed as set forth above, including a stator 44 in the inner flow path having a plurality of vanes 44 located downstream of the plurality of variable pitch rotor blades of the variable pitch rotor blade assembly 40.

However, Koff does not disclose that the stator is an upstream most stator.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the gas turbine engine of Koff to remove the stator 42 of Koff, if the supplemental flow modulation effect of stator 42 is not desired, as it has been held that omission of an element and its function is obvious if the function of the element is not desired. This modification results in the stator 44 being the upstream most stator. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and MPEP 2144.04(II)(A). 

Claims 1-2, 4, 8-9, 12, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 (interpretation II). 
Koff discloses a gas turbine engine 10 substantially as claimed, comprising: a fan section 20; a splitter S downstream of the fan section at least partially defining a secondary flow path 52 on a radially outer side and an inner flow path near 50 on a radially inner side; and a variable pitch rotor blade assembly 40 located at an inlet shown globally as I to the inner flow path including an unnumbered plurality of variable pitch rotor blades near 40, wherein the plurality of 
Each of the plurality of variable pitch rotor blades rotates about a respective unnumbered rotor blade axis that is transverse to an unnumbered axis of rotation of the gas turbine engine (claim 2). 
 The fan section includes more than one fan blade row 34 (column 3, lines 57-63) (claim 4). 
The gas turbine engine further comprises an inlet guide vane 36 immediately downstream of an inlet near 14 to the fan section (claim 8).  
The variable pitch rotor blade assembly is located downstream of the fan section when the fan section is considered as terminating at the upstream most portion of the splitter (claim 9). 
The secondary flow path is a bypass flow path (claim 12). 
A radially outer edge of the inlet is defined by the splitter (claim 23).
The splitter separates the secondary flow path from the inner flow path (claim 24).
The fan section includes more than one fan blade row (claim 25).
The fan section is located upstream of the splitter (claim 26).
The fan section includes more than one fan blade row (claim 28).
Note the previously annotated figure.

To the extent that Koff does not disclose that the plurality of variable pitch rotor blades is immediately downstream of the inlet I (claim 1), the claim limitation “immediately downstream of the inlet” is construed as there being no intervening elements between the leading edge L3 of the splitter S and variable pitch rotor blades.
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and MPEP 2144.04(II)(A). 

Concerning claim 27, the modification results in the stator 44 being the upstream most stator.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 as applied to claim 1 above, and further in view of WO 2017/118794. The modified gas turbine engine of Koff shows all of claimed subject matter except for the rotor blade axis being perpendicular to the axis of rotation of the gas turbine engine.

WO 2017/118794 shows a gas turbine engine near 1 having a rotor blade assembly 2 with variable pitch rotor blades 3 that rotate about a rotor blade axis Y, the rotor blade axis being perpendicular to an axis of rotation X of the gas turbine engine, for the purpose of simplifying manufacture by having the blade axis in a direction perpendicular to the axis of rotation, as opposed to an angle less than 90 degrees.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 as applied to claim 1 above, and further in view of Adamson 4,222,234. The modified gas turbine engine of Koff shows all of claimed subject matter with the fan section including at least one fan blade row 34 with a stator row 38 immediately downstream of the at least one fan blade row, the stator row including a plurality of vanes 38, but does not show that the stator row is immediately upstream of the variable pitch rotor blade assembly with the stator row including a plurality of non-rotatable vanes.

Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side; and a variable pitch rotor blade assembly 31 (column 6, lines 56-58) located at an inlet I to the inner flow path including a plurality of variable pitch rotor blades. The fan section includes at least one fan blade row 31 with a stator row 38 immediately downstream of the at least one fan blade row, the stator row including a plurality of vanes 38, the stator row immediately upstream of a rotor blade assembly (the upstream most blade 23) with the stator row including a plurality 

 It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Koff such that the stator row is immediately upstream of the variable pitch rotor blade assembly with the stator row including a plurality of non-rotatable vanes, as taught by Adamson, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 as applied to claim 1 above, and further in view of Adamson 4,222,234. The modified gas turbine engine of Koff shows all of claimed subject matter with the fan section 34 including at least one fan blade row 34 with a stator row 38 immediately downstream of the at least one fan blade row, and upstream of the variable pitch rotor blade assembly 40 and the stator row includes a plurality of rotatable vanes 38 each configured to rotate about a respective axis, but does not show that the stator row 38 is immediately upstream of the variable pitch rotor blade assembly.
 
Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side; and a variable pitch rotor blade assembly 31 (column 6, lines 56-58) located at an inlet I to the inner flow path. The fan section includes a vane row 38 immediately downstream of a fan blade 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Koff such that the stator row 38 is immediately upstream of the variable pitch rotor blade assembly, as taught by Adamson, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 as applied to claim 1 above, and further view of Adamson 4,222,234. The modified gas turbine engine of Koff shows all of claimed subject matter with the fan section including a vane row 38 immediately downstream of a fan blade row 34, but does not show that the vane row is immediately upstream of the inner flow path.

Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side; and a variable pitch rotor blade assembly 31 (column 6, lines 56-58) located at an inlet I to the inner flow path including a plurality of variable pitch rotor blades. The fan section includes a vane row 38 immediately downstream of a fan blade row 31, the vane row immediately upstream 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Koff such that the vane row is immediately upstream of the inner flow path, as taught by Adamson, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 785 as applied to claim 1 above, and further in view of WO 2017/118794. The modified gas turbine engine of Koff shows all of claimed subject matter except for each of the plurality of variable pitch rotor blades including a spindle rotatably supported on at least one bearing (claim 10), and does not show that each of the spindles are attached to a separate lever arm that rotates the spindle in response to movement from a hydraulic actuator (claim 11).

WO 2017/118794 shows a gas turbine engine near 1 having a pitch change mechanism including a rotor blade assembly 2 with plural variable pitch rotor blades 3, each of the variable pitch rotor blades including a spindle 12 rotatably supported on at least one bearing (paragraph [0042]), each of the spindles attached to a separate lever arm 64 that rotates the spindle in response to movement from a hydraulic actuator 16, 17, for the purpose of providing a variable pitch rotor blade assembly which can secure the rotor in a sufficiently rigid position, while reducing the hub to tip ratio.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Christopher Verdier/Primary Examiner, Art Unit 3745